J-A19022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KIMBERLY GADD                          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
TERENCE GADD,                          :
                                       :
                  Appellant            :   No. 410 EDA 2017

             Appeal from the Order Entered January 25, 2017
           In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 2014-18499,
                             PASCES 454114597


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.                         FILED OCTOBER 12, 2017

     Appellant, Terence Gadd, appeals pro se from the January 25, 2017

Support Order entered in the Court of Common Pleas of Montgomery

County, which ordered Husband to pay child support and alimony to

Appellee, Kimberly Gadd. Upon careful review, we affirm.

     The relevant factual and procedural history, as gleaned from the trial

court’s 1925(a) Opinion, is as follows. Appellant and Appellee are currently

divorced and share joint physical and legal custody of a six-year-old child.

On November 12, 2014, the trial court ordered Appellant to pay Appellee

$443.63 per month in child support and $735.00 per month in alimony

pendente lite.   On August 31, 2015, the parties executed a property

settlement agreement (“Settlement Agreement”) wherein Appellant agreed

to pay Appellee $400.00 per month in non-modifiable alimony beginning in
J-A19022-17


September 2015 and continuing for twenty-four payments.                  Additionally,

Appellant agreed to continue to pay Appellee monthly child support as

calculated by the Montgomery County Domestic Relations Office.                     On

September 28, 2015, the trial court issued a Divorce Decree and attached

the Settlement Agreement.

        On January 4, 2016, Appellant filed a Petition to Modify Order of

Support due to a reduction in his income.            On February 25, 2016, after a

hearing, the Support Master issued a recommendation for a support order

that required Appellant to pay Appellee $443.94 per month in child support

and $400 per month in alimony.                 In response, on February 26, 2016,

Appellant filed exceptions to the Master’s recommendation.              On August 3,

2016, Appellee filed her own Petition for Modification of Support.

        On November 4, 2016, after a protracted support hearing, the trial

court issued a Support Order, which ordered Appellant to pay monthly

alimony and child support to Appellee.              The trial court calculated three

different child support amounts for three separate time periods in 2016

based    on   Appellee’s     changing     employment     and   income    status,   and

determined the amount of monthly alimony based on the parties’ Divorce

Decree and Settlement Agreement.1 On November 18, 2016, Appellant filed

____________________________________________


1 The trial court ordered Appellant to pay $400 per month in alimony. The
trial court calculated a child support amount of $424.00 per month from
January 4, 2016 to January 15, 2016, $446.00 per month from January 16,
(Footnote Continued Next Page)


                                           -2-
J-A19022-17


a Motion for Reconsideration, which the trial court granted on November 30,

2016. On January 24, 2017, after review, the trial court denied Appellant’s

Motion for Reconsideration.

      Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following five issues on appeal:

   1. When a complaint in support is filed with the Court, is
      [Appellant] as obligor required to pay support pursuant to
      Pa.R.C.P. 1910.16 (all parts) and that any deviations to the
      amount of support shall also be consistent with said rule?

   2. Is Due Process a legal right that is owed to [Appellant] by the
      [c]ourt and that a [c]ourt must respect all applicable rights owed
      to said [Appellant], and is it true that when a [c]ourt harms a
      person without following the exact course of the law, this
      constitutes a Due Process Violation?

   3. Is it true that an act of judicial Abuse of Discretion occurs when
      the [t]rial [c]ourt [j]udge acts in an arbitrary or unreasonable
      way that results in unfairly denying a person an important right
      or causes an unjust result?

   4. Is it true that an act of Manifest Abuse of Discretion occurs when
      the [t]rial [c]ourt [j]udge’s decision is clearly exercised with
      improvidence or with thoughtlessness and without due
      consideration, and that such injustice can clearly be shown that
      the decision is obviously or shocking to the conscience and refers
      to unfairness that is direct, obvious, and observable?

   5. Is it true that a [t]rial [c]ourt [j]udge commits an Error in Law
      when the [j]udge has made a decision that was derived from
      purported facts that were misunderstood or not determined?
(Footnote Continued) _______________________

2016 to May 28, 2016, and $445.00 per month from May 29, 2016 forward.
The trial court then reduced the total amount of support by $60.29 per
month to account for Appellant providing medical insurance.



                                          -3-
J-A19022-17



Appellant’s Brief at 9-10 (emphasis omitted).

      We review support matters for an abuse of discretion. Christianson

v. Ely, 838 A.2d 630, 634 (Pa. 2003). “A support order will not be disturbed

on appeal unless the trial court failed to consider properly the requirements

of   the    Rules   of   Civil   Procedure   Governing   Actions   for   Support,

Pa.R.C.P.1910.1 et seq., or abused its discretion in applying these Rules.”

Id. at 634 (citation omitted). An abuse of discretion is not merely an error

of judgment. Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012). “[I]f

in reaching a conclusion the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable or the product of partiality,

prejudice, bias, or ill will, then discretion has been abused.”     Id. (citation

omitted).

      In his first issue on appeal, Appellant avers that the trial court was

obligated to grant support pursuant to the Pennsylvania Support Guidelines

(“Support Guidelines”), and the trial court abused its discretion when it

deviated from the Support Guidelines and did not comply with Pa.R.C.P.

1910.16-5 by specifying the reasons for deviation in writing or on the

record. Appellant’s Brief at 9, 17. This issue lacks merit.

      In support cases, “there is a rebuttable presumption that the amount

of an award for support which results from the application of the Support

Guidelines is correct.”    Landis v. Landis, 691 A.2d 939, 941 (Pa. Super.

1997) (citations omitted). Nevertheless, “where the facts demonstrate that

                                       -4-
J-A19022-17


this award is unjust or inappropriate, the trier of fact has the discretion to

rebut that presumption and deviate from the guidelines.”          Id. at 941

(citations omitted).   Rule 1910.16-5 provides, in pertinent part, “[i]f the

amount of support deviates from the amount of support determined by the

guidelines, the trier of fact shall specify, in writing or on the record, the

guideline amount of support, and the reasons for, and findings of fact

justifying, the amount of the deviation.” Pa.R.C.P. No. 1910.16-5(a).

      In its Support Order, the trial court calculated three separate monthly

child support amounts pursuant to the Support Guidelines and based on

Appellee’s changing employment and income status.        The trial court also

ordered Appellant to pay Appellee “$400.00 per month alimony pursuant to

the parties’ September 1, 2015 agreement (docketed with the Court on

September 10, 2015).” Order, 11/4/16. The trial court then deviated from

those amounts, reducing the amount that Appellant had to pay because

Appellant provided medical insurance. The trial court issued a written Order

that added together the child support amount and alimony amount for three

separate time periods, “Less $60.29 per month for medical insurance

provided by [Appellant].”    Order, 11/4/16.     The trial court specified in

writing the reasons for the deviation in compliance with Rule 1910.16-5 and,

thus, we find no error. See Pa.R.C.P. 1910.16-5(a).

      A review of the record reveals that Appellant did not raise his

remaining four issues in his court-ordered Rule 1925(b) Statement of Errors


                                    -5-
J-A19022-17


Complained of on Appeal. It is well settled that when an appellant files a

Rule 1925(b) Statement, any issues not raised in that Statement are waived

on appeal. Dietrich v. Dietrich, 923 A.2d 461, 463 (Pa. Super. 2007). We

acknowledge that Appellant is proceeding pro se in this appeal. While this

Court is willing to liberally construe materials filed by a pro se appellant, pro

se status confers no special benefit upon the appellant. Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa. Super. 2005).          Hence, Appellant’s pro se

status does not relieve Appellant of his duty to properly raise and develop

his appealable claims. Smathers v. Smathers, 670 A.2d 1159 (Pa. Super.

1996).    Accordingly, we find Appellant’s remaining issues to be waived.2

See Dietrich, supra.

       Order affirmed.




____________________________________________


2 We further note that in the Argument section of his Brief, Appellant fails to
comply with Pa.R.A.P. 2119. He fails to ensure that the argument is “divided
into as many parts as there are questions to be argued.” Pa.R.A.P. 2119(a),
(c). Appellant provides some citations of authorities but fails to engage in
meaningful discussion or analysis of any authority that he cites. See
Pa.R.A.P. 2119(a)-(d). The argument section consists of disorganized
thoughts and references to the record, and Appellant fails to apply the
relevant legal principles to the facts. Appellant’s failure to develop these
issues prevents this Court from conducting meaningful appellate review, and
provides an additional reason for this Court to conclude that these issues are
waived. See Commonwealth v. B.D.G., 959 A.2d 362, 371-372 (stating
that failure to develop an issue in appellate brief results in waiver of that
issue); see also Pa.R.A.P. 2119.




                                           -6-
J-A19022-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2017




                          -7-